       CASE 0:18-cv-03025-JNE-ECW Doc. 217-1 Filed 06/30/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


ELEANOR AND ROCCO CIOFOLETTI, and
LARRY STOSPAL, on behalf of themselves
and all others similarly situated,     Case No.: 18-cv-03025-JNE-ECW

Plaintiff,
                                                  LR 7.1(F) WORD COUNT
vs.                                               COMPLIANCE CERTIFICATE

SECURIAN FINANCIAL GROUP, INC.,
MINNESOTA LIFE INSURANCE
COMPANY, SECURIAN LIFE INSURANCE
COMPANY, SHURWEST LLC and
MINNESOTA MUTUAL COMPANIES, INC.

Defendants.



       I, Kathy J. Huang, certify that Securian Financial Group, Inc., Minnesota Life
Insurance Company, Securian Life Insurance Company, and Minnesota Mutual
Companies, Inc.’s (collectively, “Minnesota Life”) Opposition to Plaintiffs’ Motion
for Class Certification complies with D. Minn. Local Rule 7.1(f). I further certify that
in preparation of this Opposition, I used Microsoft Word 2016, and that this word
processing program has been applied specifically to include all text, including
headings, footnotes, and quotations in the word count. I further certify that the above-
referenced Opposition contains 11,885 words. The Opposition was prepared in size
13-point font in accordance with the type size limitation of Local Rule 7.1(h).




LEGAL02/40753153v1
     CASE 0:18-cv-03025-JNE-ECW Doc. 217-1 Filed 06/30/21 Page 2 of 3




DATED: June 30, 2021               Respectfully submitted,

                                   /s/ Kathy J. Huang
                                   Robert D. Phillips, Jr. (pro hac vice)
                                   Kathy J. Huang (pro hac vice)
                                   Gillian H. Clow (pro hac vice)
                                   ALSTON & BIRD LLP
                                   333 South Hope St., 16th Fl.
                                   Los Angeles, CA 90071
                                   Tel: (213) 576-1000
                                   Fax: (213) 576-1100
                                   bo.phillips@alston.com
                                   kathy.huang@alston.com
                                   gillian.clow@alston.com

                                   Shawn M. Raiter (#240424)
                                   David M. Wilk (#222860)
                                   LARSON • KING
                                   30 East Seventh St., Ste. 2800
                                   St. Paul, MN 55101
                                   Tel: 651) 312-6500
                                   Fax: (651) 312-6618
                                   sraiter@larsonking.com
                                   dwilk@larsonking.com

                                   Attorneys for Defendants
                                   Securian Financial Group, Inc.,
                                   Minnesota Life Insurance Company,
                                   Securian Life Insurance Company and
                                   Minnesota Mutual Companies, Inc.




                                    1
      CASE 0:18-cv-03025-JNE-ECW Doc. 217-1 Filed 06/30/21 Page 3 of 3




                           CERTIFICATE OF SERVICE

      I hereby certify that on June 30, 2021, I caused a copy of LR 7.1(F) WORD
COUNT COMPLIANCE CERTIFICATE to be served upon the following counsel
in the manner described below:


                           Via the Court’s CM/ECF system:
                                   [Kathy J. Huang]
                             [Kathy.huang@alston.com]



                             /s/ Kathy J. Huang




                                          2
